id office uilc cca-929151-08 ----------- number release date from ----------------------- sent to -------------------- cc -------------------------------------- subject fw transferee interest ---------------------- hi---------- had asked me to get back to you on your follow-up questions since ---- is on vacation i'm not that familiar with transferee_liability and i am somewhat confused by the way ---- designates the different periods below this is how it makes sense to me i think rather than classifying by the first time periods the first inquiry should be whether the value of the property transferred exceeds the tax_liability the amount of transferee_liability is limited to the value of the property so if the property value exceeds the tax_liability interest and penalties can be collected from the transferee as they accrue against the transferor per eg from date return is due if the property value is less than the tax_liability we've exhausted the value of the transferred property and can't collect the interest accruing against the unpaid liability of the transferor however we may be able to collect interest under state law for_the_use_of transferred assets from the time of transfer or state law may also allow us to continue to collect interest at some point after we've exhausted the value for purposes of collecting interest the third period of interest then is the interest that accrues on the transferee_liability assessment against the transferee at this point the liability no longer has anything to do with the value of the property transferred or state law we are just collecting interest under the irc accruing on an unpaid assessment as we would against any taxpayer so to address your follow-up questions if the transfer is before the return_due_date interest under i don't think the timing of the transfer in your scenario is significant--rather the value of the property vis- a-vis the tax_liability is determinative does not start to accrue until that date against the transferor but with respect to collecting from the transferee--if the property value is less than the tax_liability we can't collect the interest and accruals we may be able to collect interest under state law liability we can collect the sec_6601 interest and accruals up until the property value the third period is addressed in -------- e-mail--interest begins to accrue on the transferee assessment on the date of assessment and notice_and_demand for payment generally same day if the property value exceeds the tax there is not exactly a gap in interest accrual it keeps accruing against the transferor as long as the liability remains unpaid but the amount of transferee_liability can be capped at that exhaustion point whenever the liability plus accruals reaches the property value amount then when the liability amount is assessed against the transferee interest will begin to accrue on the new assessment please let me know if you wish to discuss further thanks -----------------------
